NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11883

    OPINION OF THE JUSTICES TO THE HOUSE OF REPRESENTATIVES.


General Court. Constitutional Law, General Court, Appropriation
     of money, Taxation. Statute, Appropriation of money,
     Amendment. Taxation.


     On June 15, 2015, the Justices submitted the following
response to questions propounded to them by the House of
Representatives.


     To the Honorable the House of Representatives of the

Commonwealth of Massachusetts:

     The undersigned Justices of the Supreme Judicial Court

respectfully submit this response to the questions set forth in

an order adopted by the House of Representatives on May 22,

2015, and transmitted to us on that date.   The order poses five

questions concerning the State budget legislation for fiscal

year 2016.   All of the questions involve Part II, c. 1, § 3,

art. 7, of the Massachusetts Constitution, which we will refer

to as the origination article.1   They ask, among other things,



     1
       Part II, c. 1, § 3, art. 7, of the Massachusetts
Constitution provides: "All money bills shall originate in the
                                                                      2


whether certain provisions in the House budget bill rendered it

a "money bill" within the meaning of the origination article,

and whether the Senate improperly "originated" a money bill in

violation of this article.

     As explained below, we are of the view that the House bill

was a money bill, and that the Senate did not improperly

originate a money bill.2

     Bills and amendments at issue.     We begin by summarizing the

history of the various bills and amendments that give rise to

the questions, and by describing generally the provisions that

are at issue, reserving for later a more detailed analysis of

the legal effect of those provisions.

     On March 4, 2015, acting pursuant to art. 63, § 2, of the

Amendments to the Massachusetts Constitution, as amended by

art. 107 of the Amendments, and pursuant to G. L. c. 29,

§ 7H, the Governor filed with the House his recommended budget

for fiscal year 2016, which, as is customary, was designated

House No. 1.   Among its many provisions was section 27, entitled



house of representatives; but the senate may propose or concur
with amendments, as on other bills."
     2
       We invited interested individuals and organizations to
file amicus briefs on or before June 5, 2015. We acknowledge
the receipt of briefs from the House of Representatives; the
Senate; Senators Bruce Tarr, Robert Hedlund, Richard Ross,
Donald Humason, Viriato de Macedo, and Ryan Fattman, comprising
the Senate Republican caucus; and attorney Peter Vickery.
                                                                    3


"Delay FAS 109 Deduction,"3 which provided:   "Subsection (2) of

section 95 of chapter 173 of the acts of 2008 is hereby amended

by striking out the figure '2016', inserted by section 189 of

chapter 165 of the acts of 2014, and inserting in place thereof

the following figure:- 2017."   The Governor's submission

described section 27 as follows:   "This section delays until tax

year 2017 the start of the deduction allowed to certain

publicly-traded companies to offset increases in their net

deferred tax liability that resulted from the commonwealth's

implementation of combined reporting."4




     3
       We understand the reference to "FAS 109" as meaning
Financial Accounting Standard 109 ("Accounting for Income
Taxes") of the Financial Accounting Standards Board.
     4
       It suffices to say that G. L. c. 63, § 32B, as amended by
St. 2008, c. 173, § 48, requires certain corporations engaged
with other, affiliated corporations in a "unitary business" to
report their income on a combined basis. At the same time it
rewrote G. L. c. 63, § 32B, to create this requirement, the
Legislature also provided a deduction for such corporations
designed to offset any increases in their net deferred tax
liability that would result from the combined reporting. See
St. 2008, c. 173, § 95 (2). The deduction was to be spread over
a seven-year period "beginning with the combined group's taxable
year that begins in 2012." Id. In each of the annual budget
acts beginning with fiscal year 2012, however, the Legislature
postponed the start date of the deduction by one year. So, for
example, the budget act for fiscal year 2012 postponed the
deduction until tax year 2013 (see St. 2011, c. 68, § 136), the
budget act for fiscal year 2013 postponed it until 2014 (see
St. 2012, c. 139, § 140), and so on. The Governor's recommended
budget for fiscal year 2016 would have postponed the start date
of the deduction for an additional year, until tax year 2017.
                                                                     4


     House No. 1 was referred to the House committee on ways and

means on March 5, 2015.   The committee filed its version of the

budget on April 15, 2015, as House No. 3400.   Among its numerous

outside sections, House No. 3400 contained section 48, the

language of which was identical to section 27 of House No. 1,

i.e., the delay of the so-called FAS 109 deduction for

corporations reporting on a combined basis.    The House

thereafter engaged in extensive debate on House No. 3400, during

which it considered in excess of 1,000 amendments, including one

that is particularly important to the questions that are now

before us, amendment 685, entitled "For Expansion of the

Conservation Land Tax Credit Program."   The amendment, which was

adopted, provides that "Section 38AA (h) of Chapter 63 of the

General Laws is hereby amended by deleting '$2,000,000' and

replacing it with '$5,000,000'."5,6

     House No. 3400, as amended, was passed to be engrossed by

the House on April 30, 2015, in the form of House No. 3401.    The

     5
       General Laws c. 63, § 38AA, authorizes a tax credit for a
"qualified donation" of "certified land" to a "public or private
conservation agency" as defined in the statute. Section
38AA (h) currently provides in relevant part that "[t]he total
cumulative value of the tax credits authorized pursuant to this
section and [G. L. c. 62, § 6 (p),] shall not exceed $2,000,000
annually."
     6
       As originally introduced, amendment 685 contained no
express effective date. The amendment was changed before being
adopted to indicate that the amendment to G. L. c. 63, § 38AA,
would take effect on January 1, 2016.
                                                                     5


delay of the so-called FAS 109 deduction, proposed by the

Governor and adopted by the House, appears as section 48 of

House No. 3401.   The proposed increase in the amount of the tax

credit for qualified donations of land to conservation agencies

appears in sections 76 (the substance of the provision) and 77

(its effective date).    For convenience, we shall refer to

section 48 of House No. 3401 as the delayed FAS 109 deduction

provision, and to sections 76 and 77 as the conservation land

credit provision.

    House No. 3401 was transmitted to the Senate, and referred

by the clerk of the Senate to the Senate committee on ways and

means, on May 7, 2015.    The committee immediately set out to

establish its version of the budget, which it completed and

reported to the Senate on May 12, 2015.    The bill reported from

the committee, Senate No. 3, in section 54 contained language

identical to the delayed FAS 109 deduction provision in House

No. 3401.   It had no language comparable to the House's

conservation land credit provision, however.

    The Senate, like the House, then engaged in extensive

debate and considered numerous possible amendments.    The final

Senate bill, like the final House bill, has many outside

sections.   Among other things, section 54 continues to contain

the delayed FAS 109 deduction provision.    Two other sections are

also relevant to the questions that are put to us.    First, the
                                                                   6


Senate adopted amendment 6, entitled "Expand Earned Income Tax

Credit and Increase Personal Exemptions," which, among other

things, added a new outside section to the Senate bill, section

31D, that would amend G. L. c. 62, § 4, by striking out the

current § 4 (b)7 and replacing it with the following:   "Part B

taxable income shall be taxed at a rate of 5.15 per cent for tax

years beginning on or after January 1, 2016."8   Amendment 6 added

a further provision, section 107A, stating that the new section

31D would take effect on January 1, 2016.   We will refer to

sections 31D and 107A as the Part B income tax provision.




     7
       General Laws c. 62, § 4, sets the rates at which
Massachusetts residents (and nonresidents in certain
circumstances) are taxed on their taxable income. Section 4 (b)
governs so-called Part B taxable income, which includes wages,
salaries, tips, and other employee compensation earned in
Massachusetts. As currently written, § 4 (b) sets a rate of 5.3
per cent for tax years beginning on or after January 1, 2002,
and establishes a formula by which the rate will decrease by .05
per cent in years when the State achieves certain revenue growth
benchmarks. So, for example, the rate applicable to Part B
taxable income was 5.25 per cent for the tax year beginning on
January 1, 2013, and 5.2 per cent for the tax year beginning on
January 1, 2014, and is 5.15 per cent for the tax year beginning
on January 1, 2015. Section 4 (b), as currently written,
further provides that "Part B taxable income shall be taxed at a
rate of not less than 5 per cent."
     8
       Amendment 6 also added three sections to the bill
(sections 31A, 31B, and 31C) that would increase the dollar
amount of personal income tax exemptions under G. L. c. 62, § 3,
part B, subsections (b) (1), (b) (1A), and (b) (2), for
individuals, heads of household, and spouses filing jointly; and
one section (section 31E) that would increase the earned income
credit for qualifying taxpayers under G. L. c. 62, § 6 (h).
                                                                   7


     Second, the Senate adopted amendment 836, entitled

"Reducing youth consumption of flavored cigars," which added

section 34A to the Senate bill.   Section 34A, which we will

refer to as the flavored cigar excise provision, would, among

other things, amend G. L. c. 64C, § 7B (b),9 by adding a new

second paragraph to the statute, providing as follows:

          "In addition to the excise imposed by the preceding
     paragraph, an excise shall be imposed on fruit-flavored or
     other nontobacco-flavored cigars and smoking tobacco held
     in the commonwealth at the rate of 170 per cent of the
     wholesale price of such products. This excise shall be
     imposed on cigar distributors at the time the fruit-
     flavored or other nontobacco-flavored cigars or smoking
     tobacco are manufactured, purchased, imported, received or
     acquired in the commonwealth. The excise shall not be
     imposed on any such cigars or smoking tobacco that: (i)
     are exported from the commonwealth; or (ii) are not subject
     to taxation by the commonwealth pursuant to any federal
     law."10

     On May 21, 2015, Senate No. 3, as amended, was passed to be

engrossed by the Senate, in the form of Senate No. 1930.   The

Part B income tax provision, which appeared in sections 31D and

     9
       General Laws c. 64C, § 7B (b), currently provides an
excise on "cigars" and "smoking tobacco," as defined in the
statute, consisting of forty per cent of the wholesale price of
such products. The statute presently makes no mention of
"fruit-flavored" or "other nontobacco-flavored" cigars or
smoking tobacco.
     10
       Amendment 836 also added section 105A to the Senate bill,
stating: "The comptroller shall transfer the revenues received
under the second paragraph of section 7B of chapter 64C of the
General Laws during fiscal year 2016, in an amount not to exceed
$4,000,000, to item 4590-0300 for smoking prevention and
cessation programs." Line item 4590-0300 is within the
appropriation for the Department of Public Health.
                                                                    8


107A of Senate No. 3, appears in sections 31F and 109 of Senate

No. 1930.   The flavored cigar excise provision, which appeared

in section 34A of Senate No. 3, now appears in section 34A of

Senate No. 1930.   Other than the section numbers, the provisions

are essentially identical.

    It is against this backdrop that the budget bills were sent

to a conference committee of the House and Senate.   We are aware

that the work of the committee has begun and is in progress.

    By its order dated May 22, 2015, the House has posed the

following five questions to us:

         "1. Does an amendment to an existing session law
    postponing the effective date of a previously enacted tax
    expenditure, as set forth in section 48 of House No. 3401,
    render House No. 3401 a 'money bill' pursuant to Part II,
    c. 1, § 3, art. 7, of the Constitution of the Commonwealth?

         "2. Does an amendment to an existing General Law
    increasing the expenditure of tax credits as set forth in
    section 76 of House No. 3401, render House No. 3401 a
    'money bill' pursuant to Part II, c. 1, § 3, art. 7, of the
    Constitution of the Commonwealth?

         "3. If the answers to question 1 and question 2 are
    in the negative, would it be violative of Part II, c. 1,
    § 3, art. 7, of the Constitution of the Commonwealth for
    the Senate to 'transfer money or property from the people
    to the State' by initiating the repeal of the current
    statutory mechanism requiring the tax rate on personal
    income be set at 5% upon satisfaction of certain fiscal
    requirements and replacing that reduction mechanism with a
    permanently fixed tax rate on personal income of 5.15% as
    set forth in section 31D of Senate No. 3?

         "4. If the answers to question 1 and question 2 are
    in the negative, would it be violative of Part II, c. 1,
    § 3, art. 7, of the Constitution of the Commonwealth for
    the Senate to 'transfer money or property from the people
                                                                   9


     to the State' by initiating a new tax on certain tobacco
     products as set forth in section 34A of Senate No. 3?

          "5. If the answer to question 1 or question 2 is in
     the affirmative, does the substitution by the Senate of the
     text of Senate No. 3 for the text of House No. 3401 result
     in the Senate originating a money bill in violation of
     Part II, c. 1, § 3, art. 7, of the Constitution of the
     Commonwealth?"

     The House order expresses grave doubt as to whether its

budget bill, House No. 3401, as engrossed and transmitted to the

Senate, was a "money bill" for purposes of the origination

article; as to whether the Senate had the authority to insert

its tax-related provisions into the bill that originated in the

House; and as to the constitutionality of the Part B income tax

provision and the flavored cigar excise provision in the Senate

bill if enacted into law.11,12

     Use of the advisory opinion process.   We next consider

whether the House's questions can properly be answered in an

advisory opinion.   We are of the view that they can in these

circumstances.

     11
       Because the House's questions refer to Senate No. 3, we
will do the same in our analysis. As stated above, we
understand that Senate No. 3 has been reprinted as amended and
now appears as Senate No. 1930.
     12
       In the interest of hewing closely to the questions that
have been posed, we have limited this summary to the provisions
cited in the House's order. We have not undertaken to identify
other provisions of the House and Senate bills that may pertain
to taxes or, in a broader sense, revenue. Nor have we
undertaken to identify the areas on which the House and Senate
bills are in agreement.
                                                                  10


     The advisory process is rooted in Part II, c. 3, art. 2, of

the Massachusetts Constitution, as amended by art. 85 of the

Amendments.   This article authorizes the Governor, the Executive

Council, and each branch of the Legislature to call on the

Justices for "opinions . . . upon important questions of law,

and upon solemn occasions."13   The Constitution requires the

Justices to respond to such questions when properly put, but the

Constitution simultaneously imposes on us an obligation not to

respond unless we are first satisfied that the elements of

Part II, c. 3, art. 2 -- namely, an important question of law

and a solemn occasion -- exist.   See Opinion of the Justices,

430 Mass. 1205, 1207 (2000); Answer of the Justices, 319 Mass.

731, 733-734 (1946); Answer of the Justices, 150 Mass. 598, 601

(1890).14


     13
       When presented with a request for an advisory opinion,
the Justices do not sit in their usual role, as a court,
adjudicating a case or controversy. Advisory opinions are given
by the Justices as individuals in their capacity as
constitutional advisers to the other branches of Government.
Opinion of the Justices, 341 Mass. 738, 748 (1960), citing
Commonwealth v. Welosky, 276 Mass. 398, 400 (1931), cert.
denied, 284 U.S. 684 (1932).
     14
       The elements of Part II, c. 3, art. 2, have been
described as "jurisdictional boundaries," Answer of the
Justices, 444 Mass. 1201, 1204 (2005), that "cannot be crossed."
Answer of the Justices, 362 Mass. 914, 917 (1973). "The
Justices must adhere strictly" to these boundaries "in order to
safeguard the separation of powers embodied in art. 30 of the
Massachusetts Declaration of Rights." Answer of the Justices,
444 Mass. at 1204. Article 30 "acts as an inhibition upon the
Justices giving opinions as to the duties of either the
                                                                   11


    There is no doubt that the questions presented by the House

are "important questions of law."   All of the questions concern

a provision, the origination article, that has been in the

Massachusetts Constitution for 235 years; was a model for the

cognate Federal constitutional provision and for similar

provisions in the Constitutions of other States; articulates a

significant distinction between the powers of the two branches

of the Legislature; yet has generated remarkably little

discussion in the decided cases and the advisory opinions of the

Justices in Massachusetts (or elsewhere).   It also appears that

this provision has been interpreted and applied differently by

different Senate presidents and senators.   In short, the

questions are important, unresolved, and challenging to answer.

    We are somewhat more concerned with the requirement that an

advisory opinion only be given on a "solemn occasion."    In an

often-repeated formulation, the Justices said more than a

century ago that a solemn occasion "means some serious and

unusual exigency," such as when "either branch of the

Legislature, having some action in view, has serious doubts as

to their power and authority to take such action, under the



executive or legislative department except under the
Constitution." Id. at 1205, quoting Answer of the Justices, 214
Mass. 602, 604 (1913). See Answer of the Justices, 373 Mass.
898, 901 (1977); Opinion of the Justices, 314 Mass. 767, 770
(1943); Answer of the Justices, 150 Mass. 598, 601 (1890).
                                                                       12


Constitution, or under existing statutes."     Answer of the

Justices, 148 Mass. 623, 625-626 (1889).     The Justices have

consistently construed this language strictly, as meaning "that

opinions are required 'only respecting pending matters in order

that assistance may be gained in the performance of a present

duty.'"   Answer of the Justices, 444 Mass. 1201, 1202 (2005),

quoting Answer of the Justices, 211 Mass. 630, 631 (1912).       See

Answer of the Justices, 426 Mass. 1201, 1203 (1997).15

     Here the House's questions inquire as to the effect of two

bills -- House No. 3401 and Senate No. 3 -- that have already

been passed.   If, on the one hand, we read the questions

literally, they do not ask about a "pending matter," but only

about action that has already been taken.     By contrast, when we

are asked for our views on the constitutionality of a bill that

is pending and not yet passed, it is easier to see that there is

a "pending matter" and a "present duty."    If, on the other hand,

we read the House's questions more broadly in light of the

stated concern in its order about the constitutionality of

Senate No. 3 if enacted into law, then the questions would

appear to be asking about an "abstract" or "hypothetical"


     15
       A further, but related, limitation on our duty to respond
is that we are not constitutionally permitted to respond to
"abstract" or "hypothetical" questions. See Answer of the
Justices, 426 Mass. 1201, 1204-1205 (1997), and authorities
cited.
                                                                   13


situation only; this is so because we do not know at this

juncture whether the specific language in Senate No. 3 with

which the House is concerned -- the Part B income tax provision

and the flavored cigar excise provision -- will even survive the

conference committee and go before the House and Senate for a

full and final vote.16

     That said, we conclude that we are presented with a "solemn

occasion."   We reach this conclusion because we are aware that

the entire fiscal year 2016 budget legislation remains "pending"

and is currently being considered by the conference committee,

where the appointed members are attempting to reconcile the

differences between the House and Senate bills.   The "present

duty" of the House, through its appointees to the conference, is

to negotiate a final bill.   Mindful that the conference process

is first and foremost a political process in which the Justices

properly have no role, we accept that there is a significant,

unresolved legal question of constitutional dimension looming in

the present circumstances and a dearth of Massachusetts case law


     16
       In other words, if the questions are read literally then
they come too late, and if they are read broadly then they come
too early. There would be no such concerns about the existence
of a "solemn occasion" if -- after the conference process was
complete, and if the Senate provisions were included in the
final bill -- the questions were put to us before a final vote
in the full House and Senate. Then, unlike the present
situation, we would be faced with a known bill that has yet to
be voted on.
                                                                    14


(and only a few advisory opinions) to which the House might look

for guidance.   We are satisfied in these circumstances that the

House order is a proper attempt to obtain our advisory views on

the constitutionality of its options in conference, and we

expect that our answers to these questions will therefore assist

the members of the committee as they go about their present

conference duties.

     Questions 1 and 2.   The first and second questions

submitted to us ask whether the delayed FAS 109 deduction

provision and the conservation land credit provision,

respectively, render House No. 3401 a "money bill."     For the

reasons we describe, we conclude that House No. 3401 is, indeed,

a money bill.

     The origination article has provided since the inception of

our Constitution that "[a]ll money bills shall originate in the

house of representatives; but the senate may propose or concur

with amendments, as on other bills."    Part II, c. 1, § 3, art.

7, of the Massachusetts Constitution.    This provision grew out

of the ancient English tradition regarding taxation, that "all

grants in Parliament of subsidies to the King must begin in the

House of Commons" and not in the unelected House of Lords.    See

Opinion of the Justices, 126 Mass. 557, 567 (1878).17    Comparable


     17
       As early as 1781, the Justices of this court observed
that the rationale underlying the English tradition does not
                                                                   15


provisions have been adopted by approximately twenty States.

See Medina, The Origination Clause in the American Constitution:

A Comparative Survey, 23 Tulsa L.J. 165, 166 (1987).     The United

States Constitution, too, contains an "origination clause,"

art. I, § 7, cl. 1, of the United States Constitution,18 which

was modeled on our own.   See Opinion of the Justices, 126 Mass.

at 593-594.   Although the Federal courts' decisions interpreting

the Federal origination clause do not bind us, we have given

careful consideration to those decisions when construing our own

origination article, given that the two provisions are similarly

worded and were adopted almost contemporaneously.    See Opinion

of the Justices, 337 Mass. 800, 810 (1958) (noting, in light of

"close similarity" of Massachusetts and Federal provisions and

"almost contemporaneous[]" adoption of both, that Justices were

"disposed to construe our provision in like manner"); Opinion of

the Justices, 126 Mass. at 593-594.

     The Justices of this court have discussed the meaning of

the term "money bill" on three prior occasions.     In our earliest



transfer readily to post-Revolution   Massachusetts, in which
"[t]he Senate . . . are as much the   immediate choice of the
people, as the members of the House   of Representatives."
Opinions of the Justices, 126 Mass.   547, 552 (1781).
     18
       The Federal origination clause states: "All bills for
raising revenue shall originate in the house of representatives;
but the senate may propose or concur with amendments as on other
bills." Art. I, § 7, cl. 1, of the United States Constitution.
                                                                   16


reported advisory opinions, the Justices stated that an

examination of valuation reports prepared by the towns and

plantations of the Commonwealth was not a money bill and,

therefore, not subject to the origination article.    See Opinions

of the Justices, 126 Mass. 547 (1781).    One century later, the

Justices opined that the origination article does not apply to

"bills that appropriate money from the Treasury of the

Commonwealth to particular uses of the government, or bestow it

upon individuals or corporations," Opinion of the Justices, 126

Mass. at 601; rather, it is "limited to bills that transfer

money or property from the people to the State."     Id.

    The Justices analyzed the scope of the origination article

most recently in 1958, providing an advisory opinion to the

Senate concerning a bill designed to permit the Commonwealth to

maintain railroad passenger services on a segment of the former

Old Colony lines.    See Opinion of the Justices, 337 Mass. at

801-803.    The funding for costs entailed by that bill was to be

raised by local property taxes and by assessments on certain

cities and towns.   See id. at 803, 808-809.   The Justices noted

that the Federal origination clause "has not been understood to

extend to bills for other purposes which incidentally create

revenue."   Id. at 809, quoting United States v. Norton, 91 U.S.
                                                                    17


566, 569 (1875).19,20   Reasoning that "[s]uch taxes as are imposed

locally [by the bill] to reimburse the Commonwealth for

expenditures made by it are purely incidental to the main

objects of the bill," the Justices concluded that the

origination article did not apply.    See Opinion of the Justices,

337 Mass. at 810.

     With this background in mind, we come to the view that

House No. 3401 is a money bill subject to the origination

article.   For one, the delayed FAS 109 deduction provision

effectively increases the amount of tax revenue that the

Commonwealth will realize from certain corporations in fiscal

year 2016, by making those corporations ineligible for a tax

deduction in that year.    See note 4, supra.21   By dint of this



     19
       It was in this context, distinguishing money bills from
"bills for other purposes which incidentally create revenue,"
Opinion of the Justices, 337 Mass. 800, 809 (1958), that the
Justices quoted additional language from United States v.
Norton, 91 U.S. 566, 569 (1875), according to which the
origination requirement applies to "bills to levy taxes in the
strict sense of the words."
     20
       The courts of other States have generally maintained
likewise that bills that create revenue "incidentally" only are
not subject to those States' origination provisions. See, e.g.,
Thomas v. Alabama Mun. Elec. Auth., 432 So. 2d 470, 479 (Ala.
1983); Colorado Nat'l Life Assur. Co. v. Clayton, 54 Colo. 256,
259 (1913); Baines v. New Hampshire Senate President, 152 N.H.
124, 136 (2005); Wallace v. Gassaway, 148 Okla. 265, 268 (1931);
Mikell v. School Dist. of Philadelphia, 359 Pa. 113, 118 (1948);
Andrews v. Lathrop, 132 Vt. 256, 265 (1974).
     21
       According to House No. 3401, section 1, the delayed FAS
109 deduction provision will generate $45.8 million in revenue
                                                                    18


provision, House No. 3401 is a money bill within the narrow

meaning that the Justices have ascribed to this term in the

past:    it "transfer[s] money or property from the people to the

State."   Opinion of the Justices, 126 Mass. at 601.22

    The conservation land credit provision also affects the

amount of tax money that will be transferred from the people to

the Commonwealth.    That provision reduces the Commonwealth's



for the Commonwealth in fiscal year 2016. The fact that this
provision also is anticipated to reduce the amount of revenue
that will be realized by the Commonwealth in a future year is
too attenuated to affect our analysis, primarily in view of the
difficulty of predicting whether revenue foregone in the future
will equal or exceed in value the revenue gained in 2016.
    22
       We recognize that there are certain lines of similarity
between tax deductions and appropriations of money from the
treasury of the Commonwealth. See, e.g., G. L. c. 29, §§ 1, 5B
(Commissioner of Revenue is required to prepare annual estimates
of Commonwealth's "tax expenditures," defined in part as "tax
revenue foregone as a direct result of . . . exemptions,
deferrals, deductions from or credits against taxes"); Opinion
of the Justices, 401 Mass. 1201, 1203-1204 (1987)
(permissibility of statute granting tax deduction for
educational expenses must be tested under "'anti-aid'
amendment," art. 46, § 2, of Amendments to Massachusetts
Constitution, because "tax subsidies or tax expenditures of this
sort are the practical equivalent of direct government grants").
Still, "[t]he act of taking less money from a taxpayer because
of the grant of a tax credit or a tax deduction is not an
appropriation of funds from the State treasury or from anywhere
else." Tax Equity Alliance For Mass., Inc. v. Commissioner of
Revenue, 401 Mass. 310, 316 (1987). A bill that makes a tax
deduction unavailable in a given year is even farther removed
from the category of "bills that appropriate money from the
Treasury of the Commonwealth to particular uses of the
government, or bestow it upon individuals or corporations,"
which are not subject to the origination article. See Opinion
of the Justices, 126 Mass. 557, 601 (1878).
                                                                    19


expected tax revenue, by raising the maximum tax credit that may

be claimed by taxpayers donating certain land to conservation

agencies.   See note 5, supra.   The question thus arises whether

a bill concerning the "transfer [of] money or property from the

people to the State," Opinion of the Justices, 126 Mass. at 601,

is a money bill even where it causes the amount of revenue being

transferred to the State to be less than it would have been

under the preexisting legislative scheme.23   We note that the

United States Supreme Court has not addressed this issue under

the Federal origination clause.    The majority of United States

Circuit Courts of Appeals have held that "all legislation

relating to taxes (and not just bills raising taxes) must be

initiated in the House."   Armstrong v. United States, 759 F.2d

1378, 1381 (9th Cir. 1985), citing Wardell v. United States, 757

F.2d 203, 205 (8th Cir. 1985), Heitman v. United States, 753

F.2d 33, 35 (6th Cir. 1984), and Rowe v. United States, 583 F.

Supp. 1516, 1519 (D. Del.), aff'd, 749 F.2d 27 (3d Cir. 1984).




     23
       Our attention has been directed to a "drafting manual"
prepared by the House and Senate Counsel in 2010. That manual
defines "money bills" as bills "that affect state tax revenue
for general purposes," and states that "[a] 'money bill' may
either reduce general state tax revenue or increase state tax
revenue." Massachusetts Gen. Ct., Legislative Research and
Drafting Manual, pt. 5, § F (5th ed. 2010) (General Court
Drafting Manual).
                                                                   20


But see Bertelsen v. White, 65 F.2d 719, 722 (1st Cir. 1933).24

Given that the delayed FAS 109 deduction provision increases the

Commonwealth's anticipated tax revenue for the upcoming fiscal

year and thereby renders House No. 3401 a money bill, we do not

express a view on this issue under our own origination article.

        As previously mentioned, a bill devoted to another purpose

or purposes that "incidentally create[s] revenue" is not a money

bill.     See Opinion of the Justices, 337 Mass. at 809, quoting

United States v. Norton, 91 U.S. at 569.     For two reasons, we do

not view House No. 3401 as such a bill.     First, the types of

bills that we and the United States Supreme Court have situated

in this category of bills have been devoted to specific, well-

defined programs and goals.     See Opinion of the Justices, 337

Mass. at 801-803 (railroad passenger services on former Old

Colony lines); United States v. Munoz-Flores, 495 U.S. 385, 397

(1990) (fund for programs that compensate and assist crime

victims); Millard v. Roberts, 202 U.S. 429, 436 (1906) (railroad

projects in District of Columbia); Twin City Bank v. Nebecker,

     24
       The State courts to have addressed this issue have
disagreed as to whether a bill that decreases revenue is subject
to those States' origination provisions. Compare, e.g., Perry
County v. Selma, Marion & Memphis R.R., 58 Ala. 546, 557 (1877)
(bill exempting certain railroad property from taxation "in one
sense, reduced the taxes," but "was, nevertheless, a bill to
raise revenue"), with In re Paton's Estate, 114 N.J. Eq. (13
Backes) 324, 327-328 (Prerogative Ct. 1933) (bill exempting
certain transfers from inheritance transfer tax would decrease
revenue and was therefore not "bill for raising revenue").
                                                                   21


167 U.S. 196, 202-203 (1897) (introduction of national

currency).25   House No. 3401, by contrast, serves a multitude of

purposes.   As the House's version of the "general appropriation

bill," required annually by art. 63, § 3, of the Amendments to

the Massachusetts Constitution,26 House No. 3401 contains three

detailed sections concerned with the Commonwealth's

appropriations for the upcoming year; but it also features more

than one hundred outside sections, devoted to topics ranging

from the registration of "home infusion pharmacies"

(sections 39A and 39B, proposing amendments to G. L. c. 112,

§ 39C) to the timeframe for certain proceedings before the Sex

Offender Registry Board (section 109, proposing an amendment to

G. L. c. 30A, § 14).   A bill designed to implement so broad an

array of legislative goals cannot soundly be said to have one or




     25
       The General Court Drafting Manual, supra, states that
"the Senate could originate a bill raising the following kinds
of revenue: Non-tax revenue, such as fees or fines. Local
taxes, including property taxes or assessments. State tax
revenue specifically earmarked for a particular program."
(Citations omitted.)
     26
       We interpret art. 63, § 3, of the Amendments to the
Massachusetts Constitution "in harmony with the other parts of
the Constitution so as to make the whole a consistent frame of
government." Opinion of the Justices, 237 Mass. 598, 608
(1921). For this reason, and consistent with the phrasing of
questions 1 and 2, we assume that, when the General Court passes
general appropriation bills, it is required do so subject to the
constraints of the origination article.
                                                                  22


more "main objects," see Opinion of the Justices, 337 Mass. at

810, to which revenue creation is incidental.

     Second, we would not consider House No. 3401 to be a bill

that creates revenue "incidentally" even if we were to assume

that the bill's single most prominent purpose is, as its title

suggests, to "mak[e] appropriations."27   General appropriation

bills are required by our constitution to be "based upon the

budget" recommended by the Governor.28    See art. 63, § 3, of the

Amendments to the Massachusetts Constitution.    The Governor's

budget must "contain a statement of all proposed expenditures of

the commonwealth for the fiscal year . . . and of all taxes,

revenues, loans and other means by which such expenditures shall

be defrayed."   Art. 63, § 2, of the Amendments to the

Massachusetts Constitution.   That is to say, the universe of

     27
       The full title of House No. 3401 is "An act making
appropriations for the fiscal year two thousand sixteen for the
maintenance of the departments, boards, commissions,
institutions and certain activities of the commonwealth, for
interest, sinking fund and serial bond requirements and for
certain permanent improvements."
     28
       The Governor's recommendation, like other recommendations
made to the Legislature, as well as public debates, lobbying
efforts, or other acts predating the passing of a bill in one of
the branches of the Legislature, is not a part of the
legislative process governed by the origination article. "[T]he
clause in the Constitution, that 'money bills shall originate in
the House of Representatives,' . . . respects acts of
legislation only." Opinions of the Justices, 126 Mass. at 551.
The first piece of proposed legislation in the budget process is
House No. 1, which "originate[s] in the house of
representatives" within the meaning of the origination article.
                                                                  23


appropriations brought together in a general appropriation

bill -- those necessary to conduct the general business of the

Commonwealth in the coming year -- is by nature intertwined with

measures designed to ensure that the necessary funds are

available in the Commonwealth's coffers.    In this sense, the

revenue provisions at issue here in the general appropriation

bill for fiscal year 2016 are not "incidental" to a particular

purpose (except in the sense that all tax legislation is

intended to support the Commonwealth's expenditures); rather,

these provisions "raise[] revenue to support Government

generally."   United States v. Munoz-Florez, 495 U.S. at 398.

    Our response to questions 1 and 2 is therefore that House

No. 3401 is a "money bill" by virtue of the delayed FAS 109

deduction provision, irrespective of whether the conservation

land credit provision also would render the bill a money bill.

    Questions 3 and 4.      Given that questions 3 and 4 are

contingent on negative answers to both questions 1 and 2, and we

have not given negative answers to those questions, we need not

answer questions 3 and 4.

    Question 5.    We read the final question essentially as

follows.   Even if House No. 3401 is a money bill -- as we have

said, supra, that it is -- did the manner in which the Senate

adopted Senate No. 3 amount to "origination" of a new money

bill, in violation of the origination article?     We conclude that
                                                                   24


it did not; namely, that Senate No. 3 remains a money bill that

originated, as required, in the House of Representatives.29

     This final question assumes, as do we, that Senate No. 3

made comprehensive revisions to House No. 3401.    In our view,

these revisions did not amount to the origination of a new bill.

The origination article provides that, when a money bill has

originated in the House, "the senate may propose or concur with

amendments, as on other bills."   Part II, c. 1, § 3, art. 7, of

the Massachusetts Constitution.   An examination of the journals

of the House and the Senate reveals that it is commonplace for

one branch of the Legislature to "amend" a bill passed in the

other branch by "striking out all after the enacting clause and

inserting in place thereof" a different text.30    The same

practice is prevalent in other jurisdictions.     See, e.g., Mayes

v. Daniel, 186 Ga. 345, 358 (1938) ("As is universally admitted

in parliamentary procedure, substitute is merely one method of

amending in legislative proceedings").   The Senate's power to



     29
       For purposes of this question as well, we assume that the
origination article applies to annual appropriation bills. See
note 26, supra.
     30
       See, e.g., 2014 House Doc. No. 4242 (conference committee
recommendation on general appropriation bill for fiscal year
2015). See also 2013 Senate Doc. Nos. 1766, 1777, 1811, 1812,
1813, 1829, 1830, 1835, 1841, 1890, 1899; 2014 Senate Doc.
Nos. 1975, 1982, 1988, 2010, 2018, 1052, 2055, 2072, 2073; 2013
House Doc. Nos. 3580, 3581, 3727, 3759; 2014 House Doc.
Nos. 4036, 4307, 4308, 4366, 4374, 4375, 4376, 4377, 4516.
                                                                    25


propose amendments to money bills "as on other bills" thus

encompasses even far-reaching alterations.

      The Federal courts have so held in interpreting the phrase

(identical to that in our origination article), "the senate may

propose or concur with amendments as on other bills."     Art. I,

§ 7, cl. 1, of the United States Constitution.   Flint v. Stone

Tracy Co., 220 U.S. 107, 143 (1911), abrogated on other grounds

by Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528

(1985), concerned a law that, as introduced in the United States

House of Representatives, would have created an inheritance tax;

the United States Senate amended the bill by enacting a

corporate tax instead.   The United States Supreme Court rejected

an origination clause challenge to the law, stating that

           "[t]he bill having properly originated in the House,
      we perceive no reason in the constitutional provision
      relied upon why it may not be amended in the Senate in the
      manner which it was in this case. The amendment was
      germane to the subject-matter of the bill, and not beyond
      the power of the Senate to propose."

Id.

      Also instructive are decisions of the United States Circuit

Courts of Appeals concerning the Tax Equity and Fiscal

Responsibility Act of 1982 (TEFRA), P.L. 97–248, 96 Stat. 324

(1982).   The version of that law introduced in the United States

House of Representatives would have reduced total tax revenues

by $1 billion between 1982 and 1986.   The United States Senate
                                                                   26


"replaced the entire text of the House bill except for its

enacting clause, and the Senate version . . . increased total

revenues by about [$100 billion] between 1983 and 1985."

Armstrong v. United States, 759 F.2d 1378, 1380-1381 (9th Cir.

1985) (citations omitted).   The Circuit Courts of Appeals relied

on Flint v. Stone Tracy Co. in holding that, permissibly, "[t]he

bill that ultimately became TEFRA 'originated' in the House as

revenue legislation."    Armstrong v. United States, supra at

1382, and cases cited.   See generally Kysar, The 'Shell Bill'

Game:   Avoidance and the Origination Clause, 91 Wash. U. L. Rev.

659, 690 (2014).   Recently, the Patient Protection and

Affordable Care Act, P.L. 111–148, 124 Stat. 119 (2010), has

been upheld on similar grounds.    See Sissel v. United States

Dep't of Health & Human Servs., 951 F. Supp. 2d 159, 169-174

(D.D.C. 2013), aff'd, 760 F.3d 1 (D.C. Cir. 2014).

    We need not express a view as to whether an amendment to a

money bill might conceivably be so radically "non-germane" to

the original bill as to represent a newly originated bill.      Even

if we were to assume, for purposes of our discussion, that such

situations might in principle arise, we would not consider the

current circumstances to be one.   As we have said, we accept the

premise that Senate No. 3 revises House No. 3401 quite

comprehensively.   Still, much of the original substance remains;

as but one illustration, we have already noted that Senate No. 3
                                                                    27


continues to include the delayed FAS 109 deduction provision

introduced by the House.     Here, too, the amendment made by the

Senate was sufficiently "germane to the subject-matter [or

multiple subject-matters] of the bill, and not beyond the power

of the Senate to propose."    Flint v. Stone Tracy Co., 220 U.S.

at 143.

    Our answer to question 5 is that the manner in which Senate

No. 3 was passed did not amount to the Senate originating a

money bill in violation of the origination article.

    Conclusion.      In response to questions 1 and 2, we state

that House No. 3401 was a money bill.    We do not answer

questions 3 and 4.    In response to question 5, we state that the

Senate did not originate a money bill.



    The foregoing answers are submitted by the Chief Justice

and the Associate Justices subscribing hereto on the 15th day of

June, 2015.

                                     RALPH D. GANTS

                                     FRANCIS X. SPINA

                                     ROBERT J. CORDY

                                     MARGOT BOTSFORD

                                     FERNANDE R.V. DUFFLY

                                     BARBARA A. LENK

                                     GERALDINE S. HINES